Cuyahoga App. No. 92917, 2010-Ohio-2208. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed June 10, 2010:
*1579“Whether an appeal is rendered moot when a misdemeanor defendant serves or satisfies his sentence after unsuccessfully moving for a stay of execution in the trial court, but without seeking a stay of execution in the appellate court.”
Pfeifer and O’Donnell, JJ., dissent.
The conflict cases are Dayton v. Huber, Montgomery App. No. 20425, 2004-Ohio-7249, and Carroll Cty. Bur. of Support v. Brill, Carroll App. No. 05 CA 818, 2005-Ohio-6788.